Citation Nr: 1106045	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain/thoracic spine disability.      

2.  Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.                  

By a December 2008 decision, the Board denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for lumbosacral strain/thoracic spine disability.  In 
that same decision, the Board denied the Veteran's claims of 
entitlement to service connection for a bronchial disability, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  

The Veteran appealed the December 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While this 
case was pending before the Court, the Office of General Counsel 
for VA, on behalf of VA, and the Veteran, by and through his 
attorney-representative, filed a Joint Motion for Remand (Joint 
Motion), dated in February 2010.  The parties requested that the 
Court partially vacate and remand for readjudication the December 
2008 decision of the Board to the extent that it denied the 
Veteran's application to reopen a claim of entitlement to service 
connection for lumbosacral strain/thoracic spine disability, and 
denied the Veteran's TDIU claim.  In a March 2010 Order, the 
Court granted the Joint Motion, and that part of the Board's 
December 2008 decision that denied reopening the Veteran's claim 
for service connection for lumbosacral strain/thoracic spine 
disability, and denied the TDIU claim, was vacated.  The Court 
remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 2002), 
for compliance with the instructions contained in the Joint 
Motion.  Copies of the Court's Order and the Joint Motion have 
been placed in the claims file.

In order to comply with the Court's decision, in September 2010, 
the Board remanded this case to the RO for additional development 
consistent with the Court's decision.  

The decision set out below grants the application to reopen the 
claim for service connection for lumbosacral strain/thoracic 
spine disability.  The underlying issue for service connection 
for lumbosacral strain/thoracic spine disability, and the claim 
for a TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a June 2004 rating action, the RO denied the Veteran's 
application to reopen his claim for service connection for 
lumbosacral strain/thoracic spine disability; the Veteran was 
provided notice of the decision and his appellate rights, but did 
not file a notice of disagreement.   

2.  In October 2005, the Veteran filed an application to reopen 
his claim.

3.  Additional evidence received since the June 2004 rating 
action is new to the record and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating action, in which the RO denied the 
Veteran's application to reopen his claim for service connection 
for lumbosacral strain/thoracic spine disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the June 2004 rating action is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  For 
certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).    

The Veteran's original claim of entitlement to service connection 
for the residuals of a broken back was denied by the RO in a July 
1997 rating action.  At that time, the RO noted that according to 
the National Personnel Records Center (NPRC), the Veteran's 
service treatment records were not available and were presumably 
destroyed in the 1973 fire at the NPRC.  Thus, without those 
records to review, there was no documentation of a back injury 
during service.  In addition, there was also no evidence of a 
current back disability that was related to the Veteran's period 
of service, to specifically include his claimed in-service back 
injury.  The Veteran was provided notice of the decision and of 
his appellate rights.  He did not file a notice of disagreement.          

By a February 2002 rating action, the RO denied the Veteran's 
claim for service connection for lumbosacral strain/thoracic 
spine disability on the basis that the Veteran had failed to 
submit new and material evidence.  The Veteran was provided 
notice of the decision and his appellate rights.  In March 2002, 
he filed a notice of disagreement and a statement of the case was 
issued in May 2002.  In June 2002, he submitted a substantive 
appeal (VA Form 9).  However, in an October 2002 statement, the 
Veteran withdrew his appeal with respect to his new and material 
claim.               

In a June 2004 rating action, the RO denied the Veteran's claim 
for service connection for lumbosacral strain/thoracic spine 
disability on the basis that the Veteran had failed to submit new 
and material evidence.  The Veteran was provided notice of the 
decision and his appellate rights.  He did not file a notice of 
disagreement.  Therefore, the June 2004 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
June 2004 rating action was the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and Material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2004 rating action 
consisted of a VA examination report, dated in May 1996.  

In January 1996, the Veteran filed a claim of entitlement to 
service connection for the residuals of a broken back.   

In May 1996, the Veteran underwent a VA examination.  At that 
time, he stated that while he was stationed in Germany in 1956, a 
frame from a military vehicle hit his lower back.  Subsequent x-
rays allegedly showed a fracture of the L3 vertebra.  The Veteran 
indicated that he was hospitalized and placed in traction for one 
year.  According to the Veteran, after his release from the 
hospital, he developed chronic back pain.  Examination of the 
thoracic and lumbar spine showed forward flexion limited to 70 
degrees and backward extension limited to 10 degrees.  X-rays of 
the thoracic spine were reported to show thoracic spondylosis 
with anterior wedging at T7-T8.  X-rays of the lumbar spine were 
interpreted as showing suboptimal weightbearing; no other 
significant abnormalities.  Following the physical examination 
and a review of the x-rays, the examiner diagnosed the Veteran 
with the following: (1) thoracic spondylosis with anterior 
wedging of T7-T8, involving the thoracic spine, and (2) chronic 
lumbosacral strain with limitation of the lumbar spine.             

Evidence received subsequent to the June 2004 rating action 
consists of records from the Social Security Administration 
(SSA), which include a Disability Determination and Transmittal 
Report, dated in June 1996, a private medical examination report 
from W.D.T., M.D., dated in May 1996, with attached x-ray report, 
and a Residual Physical Functional Capacity Assessment performed 
by C.W.M., M.D., in May 1996.  

In April 2006, the RO received records from the SSA, which 
included a Disability Determination and Transmittal Report, dated 
in June 1996.  The SSA Disability Determination and Transmittal 
Report showed that the Veteran was awarded SSA disability 
benefits for status post lateral posterior fusion of L4-L5-S1 
(primary diagnosis), and obesity (secondary diagnosis).  The SSA 
records also included a private medical examination report from 
Dr. W.D.T., dated in May 1996.  In the report, Dr. T. stated that 
according to the Veteran, while he was in the military, he 
injured his low back in 1956 at the age of 19.  The Veteran was 
hospitalized and placed in traction for one year and was 
subsequently treated with physical therapy and medication for an 
additional three months.  Dr. T. indicated that it was assumed 
that the Veteran had a compression fracture of vertebrae.  After 
the Veteran's discharge, he continued to receive treatment for 
back problems until 1973.  At that time, he was having only 
minimal symptoms and stopped seeking medical care until 
approximately six weeks ago when he once again sought treatment 
for back pain.  Upon physical examination of the spine, there was 
a marked accentuation of lumbar lordosis and dorsal kyphosis.  
The lumbar lordosis was not flattened and did not reverse 
curvature with forward flexion.  Probably as a result of that, 
forward flexion was restricted to 70 degrees but lateral flexion 
was unrestricted.  The diagnosis was of sequelae of probable 
compression fracture of a vertebrae at age 19 with residual back 
discomfort but without objective evidence of deformity other than 
the marked accentuation of lumbar lordosis and without objective 
evidence of significant functional impairment.  

Attached to the report from Dr. T. was an x-ray report, dated in 
April 1996.  The x-ray report reflects that an x-ray of the 
Veteran's lumbar spine was interpreted as showing degenerative 
changes in the form of osteoporosis and disc narrowing at levels 
D11-12, D12-L1, L1-2, L3-4, L4-5, and L5-S1, with acute disc 
degeneration at T11-12.  There was some narrowing of disc 
throughout the lumbar spine with least narrowing of L2-3 and L3-
4.  There would appear to have been an old posterior lateral 
fusion of L4, L5-S1, which appeared solid.  There were arthritic 
changes of the apophyseal margins and L4-5 and L5-S1 levels.    

The SSA records also included a May 1996 Residual Physical 
Functional Capacity Assessment performed by Dr. C.W.M.  In the 
assessment report, Dr. M. stated that the Veteran had a history 
of a fracture while in Germany at age 19.  Dr. M. further 
indicated that the Veteran was diagnosed in April 1996 with 
sequelae of probable compression fracture at age 19.  

The Board has reviewed the evidence since the July 2002 rating 
action and has determined that the SSA records are new and 
material.  Specifically, in the private medical examination 
report, dated in May 1996, Dr. T. indicated that it was assumed 
that the Veteran had a compression fracture of vertebrae when he 
injured his back during service.  In addition, x-rays attached to 
the Dr. T.'s report showed that there would appear to have been 
an old posterior lateral fusion of L4, L5-S1.  The aforementioned 
evidence supports the Veteran's contention that he injured his 
back while he was in the military.  Such evidence is new and 
relates to an unestablished fact necessary to substantiate the 
merits of the claim for service connection for lumbosacral 
strain/thoracic spine disability, and raises a reasonable 
possibility of substantiating the claim.  

The Board also notes that in the May 1996 private medical 
examination report, Dr. T. diagnosed the Veteran with sequelae of 
probable compression fracture of vertebrae at age 19 while he was 
in the military, with residual back discomfort but without 
objective evidence of deformity other than the marked lumbar 
lordosis.  In addition, in the May 1996 assessment report from 
Dr. M., he noted that the Veteran had a history of a fracture 
while in Germany with sequelae of the fracture.  These private 
medical statements support the Veteran's contention that he 
currently has residuals from his in-service back injury.  A 
supportive nexus opinion was not previously of record; such 
evidence raises a possibility of substantiating the service 
connection claim for lumbosacral strain/thoracic spine 
disability.  Therefore, in light of the above, the Board finds 
that new and material evidence has been obtained and that the 
claim for service connection for lumbosacral strain/thoracic 
spine disability is reopened.  38 C.F.R. § 3.156.  The Board's 
decision is strictly limited to the reopening of the claim and 
does not address the merits of the underlying service connection 
claim.         





ORDER

New and material evidence has been received to reopen a claim of 
service connection for lumbosacral strain/thoracic spine 
disability; the appeal is granted to this extent only.  


REMAND

In view of the Board's decision above, the Veteran's claim for 
service connection for lumbosacral strain/thoracic spine 
disability must be adjudicated on a de novo basis without regard 
to the finality of the June 2004 rating decision.

In this case, the Veteran contends that during service, he 
injured his back and was hospitalized for a year.  The Veteran 
states that after his discharge, he continued to experience back 
pain.  He maintains that he currently has a back disability that 
is related to his period of service, specifically to his in-
service back injury.  

As previously stated, the Veteran's service treatment records are 
not obtainable, and it is presumed that they were destroyed in a 
fire at the NPRC in 1973.  Thus, they are unavailable to document 
the Veteran's claimed in-service back injury.  However, the 
Veteran is competent under the law to describe what he 
experienced while in military service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also 
competent to report what comes to him through his senses, which 
would include experiencing back pain during and after service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, the Board will accept 
as true that the Veteran injured his back during service and 
subsequently developed chronic back pain.  Nevertheless, a 
symptom, such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).


In a case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist a veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Additionally, VA law and regulations provide that the VA has a 
duty to provide a medical examination and/or obtain a medical 
opinion when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  In light of 
the above, and given that the evidence of record shows that the 
Veteran currently has lumbar and thoracic spine disabilities, the 
Board is of the opinion that a VA examination, as specified in 
greater detail below, should be performed.

With respect to the Veteran's TDIU claim, the Board notes that 
since the issue of TDIU is inextricably intertwined with 
consideration of the claim of service connection for lumbosacral 
strain/thoracic spine disability (see Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue)), it will be deferred pending final 
disposition of the claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any back disability that may be 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should 
specifically review the private medical 
examination report from Dr. W.D.T., dated in 
May 1996, and the attached x-ray report, 
dated in April 1996.  All special studies or 
tests deemed necessary by the examiner are to 
be accomplished, to include x-rays if deemed 
necessary by the examiner.   

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:  

a.  Does the Veteran have a current back 
disability, to include degenerative 
arthritis of the lumbosacral spine and/or 
thoracic spine?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed back disability, to include 
degenerative arthritis of the lumbosacral 
spine and/or thoracic spine, is related to 
the Veteran's period of active service, to 
include his in-service back injury? 
[Although the Veteran's service treatment 
records are unavailable, the examiner 
should accept as true that the Veteran 
injured his back during service and 
subsequently developed chronic back pain.]

b.  The examiner is also requested to 
comment on the significance of the private 
April 1996 x-ray report in which it was 
noted that there was an old posterior 
lateral fusion of L4, L5-S1, which appeared 
solid.  Is that finding related to the 
Veteran's in-service back injury?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If no back disability is diagnosed or no link 
to military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in the 
examination report.  

2.  The RO must then review and re- 
adjudicate the issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


